 Case 1:21-cv-00045-GNS Document 19 Filed 08/20/21 Page 1 of 6 PageID #: 124




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                               BOWLING GREEN DIVISION
                           CIVIL ACTION NO. 1:21-CV-00045-GNS


AMERICAN GENERAL LIFE INSURANCE COMPANY                                            PLAINTIFF

v.

TINA BROOKS-HAYZLETT; and
LAURIE JEAN JACOBSON                                                           DEFENDANTS


                           MEMORANDUM OPINION AND ORDER

       This matter is before the Court on Defendant’s Motion to Change Venue (DN 12). The

motion is ripe for the adjudication. For the reasons outlined below, the motion is DENIED.

                      I.     STATEMENT OF FACTS AND CLAIMS

       On June 1, 1986, American General Life Insurance Company (“American General”)

issued a life insurance policy (the “Policy”) to Kenneth N. Dunn (“Decedent”) in the amount of

$30,000. (Compl. ¶ 6, DN 1). Defendant Laurie Jean Jacobson (“Jacobson”) was listed as the

primary beneficiary of the Policy. (Compl. ¶ 7).

       Jacobson and Decedent were married but divorced on July 30, 2018. (Compl. ¶¶ 8-9).

Decedent died on November 9, 2019, and upon his death the Policy’s benefit became due and

payable to the beneficiary. (Compl. ¶¶ 10-11). In early 2020, Defendant Tina Brooks-Hayzlett

(“Brooks-Hayzlett”) contacted American General regarding Decedent’s death and stated that

Decedent had submitted a change of beneficiary form in September 2018 naming her the sole

beneficiary. (Compl. ¶ 12). On February 21, 2020, Brooks-Hayzlett submitted both a claim for

the death benefit under the Policy and a change of beneficiary form allegedly signed by the

Decedent on September 15, 2018, naming her the sole beneficiary of the Policy. (Compl. ¶¶ 13-

14).   American General has no record of receiving the September 15, 2018, change of

                                               1
 Case 1:21-cv-00045-GNS Document 19 Filed 08/20/21 Page 2 of 6 PageID #: 125




beneficiary form before Brooks-Hayzlett sent it.        (Compl. ¶ 15).      American General has

expressed doubts regarding the authenticity of the September 15, 2018, change of beneficiary

form because the alleged signature of Decedent on that form does not match previous signatures

of Decedent. (Compl. ¶ 15). Further, Brooks-Hayzlett has submitted an additional change of

beneficiary form allegedly signed on September 20, 2018. (Compl. ¶ 15).

       On May 1, 2020, American General requested a copy of any letter sent by American

General to Decedent confirming that Brooks-Hayzlett was named as primary beneficiary.

(Compl. ¶ 16). Brooks-Hayzlett has not provided such letter. (Compl. ¶ 16). On June 18, 2020,

Jacobson submitted a claim for the Policy death benefit. (Compl. ¶ 17). American General then

filed this action seeking interpleader relief and deposited the funds into the registry of the Court.

(Compl. ¶ 27). Jackson now moves to transfer this matter to the U.S. District Court for the

District of South Dakota. (Def.’s Mot. Change Venue 1-2, DN 12).

                                      II.   JURISDICTION

       The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1335.

                               III.     STANDARD OF REVIEW

       A district court may transfer any civil action to any other district where it might have

been brought for the convenience of parties and witnesses and in the interest of justice. See 28

U.S.C. § 1404(a). When a cause involves an interpleader action, however, 28 U.S.C. §§ 1335

and 1397 determine proper venue. The district court has original jurisdiction of any civil action

of interpleader filed by someone in possession of $500 or more if there are two or more adverse

claimants laying claim to the money, and if the plaintiff has deposited said money into the

registry of the court. See 28 U.S.C. § 1335(a). Any civil action of interpleader under Section

1335 may be brought in the judicial district which one or more of the claimants reside. See 28



                                                 2
 Case 1:21-cv-00045-GNS Document 19 Filed 08/20/21 Page 3 of 6 PageID #: 126




U.S.C. § 1397. A court will grant a motion to transfer jurisdiction when the moving party proves

by a preponderance of the evidence that the new forum sought will be more convenient to the

parties. See Lincoln Nat’l Life Ins. Co. v. Harnett, No. 2:13-cv-02906-JTF-tmp, 2014 U.S. Dist.

LEXIS 189559, at *19 (W.D. Tenn. July 1, 2014). “If the court determines that the motion to

transfer will only shift the inconvenience of the forum from one party to the other, then the

district court will not grant the motion.” Id. at *18.

                                       IV.     DISCUSSION

       Jacobson moves to change venue, reasoning that she is not responsible for creating the

present dispute. (Def.’s Mot. Change Venue 1). Jacobson points out the Complaint notes the

questionable origin of Brooks-Hayzlett’s change of beneficiary form and argues she has done

nothing to justify subjecting her to the disadvantage of litigating in the Western District of

Kentucky. (Def.’s Mot. Change Venue 1-2). Jacobson lives in South Dakota, and contends that

equity and fairness require that she should not have to litigate in a forum so inconvenient and far

away. (Def.’s Mot. Change Venue 1-2).

       A court must examine several case-specific factors before determining whether to grant

or deny a motion to change venue. Lincoln Nat’l Life Ins. Co., 2014 U.S. Dist. LEXIS 189559,

at *19. In Lincoln National Life Insurance Co., the insurance company filed an interpleader

action to determine the proper beneficiary of a life insurance policy after conflicting claims arose

for the death benefits of a policy. The defendant moved to change the venue from the Western

District of Tennessee to the Middle District of Florida, claiming that Florida was the more

convenient and fair forum because the beneficiary change did not happen in Tennessee, the

owners of the policy lived and died in Florida, and the relevant documents were signed in

Florida. The court listed several case-specific factors to be evaluated when determining whether



                                                  3
 Case 1:21-cv-00045-GNS Document 19 Filed 08/20/21 Page 4 of 6 PageID #: 127




to grant or deny a motion to change venue in the context of determining the proper beneficiaries

of a life insurance policy. Id. at *19-20. The court instructed that the important factors to

consider in this type of case were: “(1) plaintiff’s choice of forum, (2) convenience of the

parties, and (3) trial efficiency and interest of justice.” Id. at *20 (citation omitted). The court

noted that it had broad discretion in considering public interest concerns, such as systemic

integrity and fairness, which fit under the umbrella of “interests of justice.” Id. at *16. After

weighing these three factors, the court found that defendant had met her burden and denied the

motion to change venue. Id. at *21.

       Jacobson’s motion to change venue in this instance would only shift the inconvenience of

the forum from Jacobson to Brooks-Hayzlett. Like Lincoln National Life Insurance Co., the

present case is an interpleader action determining the primary beneficiary of the death benefit of

a policy involving questioned change of beneficiary documents. The first Lincoln National

factor to weigh is the plaintiff’s choice of forum; American General likely chose the Western

District of Kentucky because the Decedent, who owned the Policy, lived and died in this District,

and Brooks-Hayzlett currently resides in this District. The second factor to consider is the

convenience of the parties. The current forum is inconvenient for Jacobson because she lives in

the District of South Dakota, which means she must travel over 1000 miles to litigate in the

current forum; however, this current forum is convenient for Brooks-Hayzlett because she

resides in here. With regard to the third Lincoln National factor of trial efficiency and interests

of justice, Jacobson’s inconvenience of having to litigate 1000 miles from her home would only

be transferred to Brooks-Hayzlett by changing venue. Granting this motion would not increase

efficiency; rather, it would add an unnecessary step into the trial process.




                                                  4
 Case 1:21-cv-00045-GNS Document 19 Filed 08/20/21 Page 5 of 6 PageID #: 128




       When reviewing these three factors together, granting the motion would ignore American

General’s choice of forum and only shift the inconvenience from Jacobson to Brooks-Hayzlett,

which can hardly be characterized as efficient. Further, granting the motion would not promote

the interests of justice such as systemic integrity and fairness. It would be unfair to ignore

American General’s chosen forum and shift the inconvenience of traveling a great distance to

litigate onto Brooks-Hayzlett.

       Courts accord less deference to a plaintiff’s chosen forum when the forum does not have

a strong connection with the locus of operative facts.       Payless Shoesource, Inc. v. Avalon

Funding Corp., 666 F. Supp. 2d 356, 363 (E.D.N.Y. 2009). In Payless Shoesource, Inc., Payless

hired Avalon as a general contractor; Avalon ceased paying its subcontractors and Payless

withheld payment to Avalon until the subcontractors were paid. Id. at 359. When Payless filed

an interpleader action depositing the disputed funds with the court, Avalon moved to change

venue from the Eastern District of New York to the Central District of California. Id. at 359-60.

In denying Avalon’s motion to change venue from New York to California, the court listed

several factors to consider, including “the locus of operative facts and relative ease of access to

sources of proof . . . .” Id. at 362 (citations omitted). Ultimately, the court held that the

plaintiff’s chosen forum generally receives less deference when the forum does not have a strong

connection with the locus of operative facts. Id. at 363, 365.

       The locus of operative facts in the instant matter lies within American General’s chosen

forum of the Western District of Kentucky. Decedent, who owned the Policy, lived and died in

this District, and a claimant of the death benefit, Brooks-Hayzlett, resides in this District. The

only connection this dispute has to South Dakota is the fact that Jacobson resides there. Brooks-

Hayzlett’s alleged culpability concerning the change of beneficiary form favors the current



                                                 5
 Case 1:21-cv-00045-GNS Document 19 Filed 08/20/21 Page 6 of 6 PageID #: 129




forum rather than transferring the case to South Dakota. Jacobson argues that the dispute was

raised because of the questionable origin of Brooks-Hayzlett’s change of beneficiary form; if

true, Brooks-Hayzlett’s involvement in the change of beneficiary form is central to this case.

Thus, given the locus of operative facts lies within this District and courts give deference to the

plaintiff’s chosen forum if it has a strong connection to the locus of operative facts, Jacobson’s

motion will be denied.

                                     V.     CONCLUSION

       For the foregoing reasons, IT IS HEREBY ORDERED that Defendant’s Motion to

Change Venue (DN 12) is DENIED.




                                                                   August 20, 2021


cc:    counsel of record




                                                6
